UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7352



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LARRY HAYWOOD HOBGOOD, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-93-133-F, CA-95-333-CV-F)


Submitted:   December 26, 1995            Decided:   January 18, 1996


Before HAMILTON and WILLIAMS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Larry Haywood Hobgood, III, Appellant Pro Se. John Eric Evenson,
II, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Hobgood, Nos. CR-93-133-F; CA-95-333-CV-F (E.D.N.C. Aug. 9, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2